Exhibit 10.1

 

 

 

PLEDGE AND SECURITY AGREEMENT

dated as of

November 9, 2015

among

SABRE GLBL INC.,

as the Company

SABRE HOLDINGS CORPORATION,

as Holdings

THE SUBSIDIARY GUARANTORS

AS IDENTIFIED IN THE INDENTURE

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I DEFINITIONS Section 1.01.  

Indenture

   1 Section 1.02.  

Other Defined Terms

   1 ARTICLE II PLEDGE OF SECURITIES Section 2.01.  

Pledge

   8 Section 2.02.  

Delivery of the Pledged Collateral

   8 Section 2.03.  

Representations, Warranties and Covenants

   9 Section 2.04.  

Certification of Limited Liability Company and Limited Partnership Interests

   10 Section 2.05.  

Registration in Nominee Name, Denominations

   10 Section 2.06.  

Voting Rights; Dividends and Interest

   11 Section 2.07.  

Collateral Agent Not a Partner or Limited Liability Company Member

   12 ARTICLE III SECURITY INTERESTS IN PERSONAL PROPERTY Section 3.01.  

Security Interest

   13 Section 3.02.  

Representations and Warranties

   14 Section 3.03.  

Covenants

   16 Section 3.04.  

Other Actions

   20 ARTICLE IV REMEDIES Section 4.01.  

Remedies upon Default

   21 Section 4.02.  

Application of Proceeds

   23 Section 4.03.  

Grant of License to Use Intellectual Property; Power of Attorney

   23 ARTICLE V INDEMNITY, SUBROGATION AND SUBORDINATION Section 5.01.  

Indemnity

   24 Section 5.02.  

Contribution and Subrogation

   24 Section 5.03.  

Subordination

   25

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page ARTICLE VI INTERCREDITOR AGREEMENT Section 6.01.  

Intercreditor Agreement

   25 Section 6.02  

Obligations of Grantors

   25 Section 6.03  

Delivery of Collateral

   25 ARTICLE VII MISCELLANEOUS Section 7.01.  

Notices

   26 Section 7.02.  

Waivers; Amendment

   26 Section 7.03.  

Collateral Agent’s Fees and Expenses

   26 Section 7.04.  

Successors and Assigns

   27 Section 7.05.  

Survival of Agreement

   27 Section 7.06.  

Counterparts; Effectiveness; Successors and Assigns; Several Agreement

   27 Section 7.07.  

Severability

   28 Section 7.08.  

Governing Law; Jurisdiction; Consent to Service of Process

   28 Section 7.09.  

WAIVER OF RIGHT TO TRIAL BY JURY

   28 Section 7.10.  

Headings

   29 Section 7.11.  

Security Interest Absolute

   29 Section 7.12.  

Reserved

   29 Section 7.13.  

Termination or Release

   29 Section 7.14.  

Additional Grantors

   30 Section 7.15.  

Collateral Agent Appointed Attorney-in-Fact

   30 Section 7.16.  

General Authority of the Collateral Agent

   31 Section 7.17.  

Recourse; Limited Obligations

   31

 

-ii-



--------------------------------------------------------------------------------

ANNEX A    List of Subsidiary Guarantors

Schedules

 

SCHEDULE I    Pledged Equity; Pledged Debt SCHEDULE II    Commercial Tort Claims

Exhibits

 

EXHIBIT I    Form of Security Agreement Supplement EXHIBIT II    Form of
Perfection Certificate EXHIBIT III    Form of Patent Security Agreement
EXHIBIT IV    Form of Trademark Security Agreement EXHIBIT V    Form of
Copyright Security Agreement



--------------------------------------------------------------------------------

PLEDGE AND SECURITY AGREEMENT (this “Agreement”) dated as of November 9, 2015,
among SABRE HOLDINGS CORPORATION, a Delaware corporation (“Holdings”), SABRE
GLBL INC., a Delaware corporation (the “Company”), the Subsidiary Guarantors
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent for
the Secured Parties (as defined below).

Reference is made to the Indenture dated as of November 9, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Company, Holdings, the Subsidiary Guarantors and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee and as Collateral Agent, pursuant to which the Company
has agreed to issue 5.250% senior secured notes due 2023 (the “Notes”). Each of
Holdings and each Subsidiary party hereto is an affiliate of the Company and
will derive substantial benefits from the issuance of the Notes by the Company
pursuant to the Indenture. In order to secure the payment of all principal of
and interest and premium, if any, on the Notes, and the payment and performance
of all other Obligations under the Indenture and all of the Grantors’
obligations and liabilities hereunder and in connection herewith, each Grantor
is willing to execute and deliver this Agreement. Accordingly, the parties
hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Indenture. All terms
defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein; the term “instrument” shall have
the meaning specified in Article 9 of the New York UCC.

(b) The rules of construction specified in Article I of the Indenture also apply
to this Agreement.

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Account Debtor” means any Person who is or who may become obligated to any
Grantor under, with respect to or on account of an Account.

“Accounts” has the meaning specified in Article 9 of the New York UCC.

“Agreement” means this Pledge and Security Agreement.

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).

“Claiming Party” has the meaning assigned to such term in Section 5.02.

“Collateral” means the Article 9 Collateral and the Pledged Collateral.



--------------------------------------------------------------------------------

“Commercial Tort Claim” has the meaning specified in Article 9 of the New York
UCC.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any copyright now or hereafter owned
by any Grantor or that such Grantor otherwise has the right to license, or
granting any right to any Grantor under any copyright now or hereafter owned by
any third party, and all rights of such Grantor under any such agreement.

“Copyrights” means all of the following now owned or hereafter acquired by any
Grantor: (a) all copyrights in any work subject to the copyright laws of the
United States or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyrights in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO or any foreign equivalent office.

“Contributing Party” has the meaning assigned to such term in Section 5.02.

“Dollar Amount” means, with respect to any Indebtedness denominated in United
States dollars, the principal amount thereof then outstanding.

“Domestic Subsidiary” means a Subsidiary of Holdings which owns a Principal
Domestic Property and transacts substantially all of its business or maintains
substantially all of its property within the United States, excluding its
territories, possessions and Puerto Rico, but in any case excluding any
Subsidiary which is engaged primarily in financing operations outside of the
United States or in leasing personal property or financing inventory receivables
or other property.

“Excluded Assets” means:

(a) any Principal Domestic Property (but only to the extent that and for so long
as any such Principal Domestic Property is not subject to a Lien securing any
other First Lien Obligation);

(b) any letter-of-credit rights;

(c) any Securitization Assets;

(d) any motor vehicles and other assets subject to certificates of title;

(e) any real property that is not a Material Real Property;

(f) any leasehold interests;

(g) any LC Assets;

(h) any assets or properties that are acquired in a transaction not prohibited
by the Indenture, so long as such assets or properties are subject to a Lien
permitted under

 

2



--------------------------------------------------------------------------------

paragraphs 8 or 9 of the definition of Permitted Liens in the Indenture, which
Liens secure Indebtedness that is permitted by the Indenture to be incurred or
assumed in connection with such transaction;

(i) any Intellectual Property whose pledge would result in the forfeiture of any
of the Grantors’ rights in such property;

(j) any Trademark applications filed in the USPTO on the basis of such Grantor’s
“intent-to-use” such Trademark, unless and until an amendment to such
application or an acceptable evidence of use of such Trademark has been filed
with the USPTO pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), as applicable, to the extent that granting a lien in or
assigning such Trademark application prior to such filing would adversely affect
the enforceability or validity of such Trademark application or any registration
that issues therefrom;

(k) any General Intangible, Investment Property or other rights of a Grantor
arising under any contract, lease, instrument, license or other document or any
assets subject thereto if but only to the extent that and so long as the grant
of a security interest therein would (x) constitute a violation or abandonment
of, or render unenforceable, a valid and enforceable restriction in respect of
such General Intangible, Investment Property or other such rights in favor of a
third party or under any law, regulation, permit, order or decree of any
Governmental Authority (for the avoidance of doubt, the restrictions described
herein shall not include negative pledges or similar undertakings in favor of a
lender or other financial counterparty), or (y) expressly give any other party
in respect of any such contract, lease, instrument, license or other document,
the right to terminate its obligations thereunder, provided, however, that the
limitation set forth in this clause (j) shall not affect, limit, restrict or
impair the grant by a Grantor of a security interest pursuant to this Agreement
in any such Collateral to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective pursuant to Section 9-406,
9-407, 9-408 or 9-409 of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law or principles of equity and provided,
further, that, at such time as the condition causing the conditions in
subclauses (x) and (y) of this clause (j) shall be remedied, whether by
contract, change of law or otherwise, the contract, lease, instrument, license
or other documents shall immediately cease to be an Excluded Asset, and any
security interest that would otherwise be granted herein shall attach
immediately to such contract, lease, instrument, license or other document, or
to the extent severable, to any portion thereof that does not result in any of
the conditions in (x) or (y) above;

(l) any assets the pledge of which is prohibited by law or by agreements
containing anti-assignment clauses not overridden by the Uniform Commercial Code
or other applicable law; and

(m) any asset with respect to which the Company has reasonably determined in
writing that the costs of providing a security interest in such asset or
perfection thereof is excessive in view of the benefits to be obtained by the
Collateral Agent (but only to the extent that and for so long as any such asset
is not subject to a Lien securing any other First Lien Obligations).

 

3



--------------------------------------------------------------------------------

“Excluded Security” means

(a) any shares of stock or debt of any Domestic Subsidiary (but only to the
extent that and for so long as any such stock or debt is not pledged to secure
any other First Lien Obligations);

(b) more than 65% of the issued and outstanding voting Equity Interests of any
Material Foreign Subsidiary that is a direct Subsidiary of the Company or a
Guarantor;

(c) any Equity Interests of any Foreign Subsidiary that is not a Material
Foreign Subsidiary;

(d) any Equity Interests of any Unrestricted Subsidiary (until such time as any
Unrestricted Subsidiary becomes a Restricted Subsidiary in accordance with the
Indenture);

(e) any Equity Interests of any Subsidiary that are not directly held by the
Company or a Guarantor;

(f) any Equity Interests of any Subsidiary that are acquired in a transaction
not prohibited by the Indenture, so long as such Equity Interests are subject to
a Lien permitted under paragraphs 8 or 9 of the definition of Permitted Liens in
the Indenture, which Liens secure Indebtedness that is permitted by the
Indenture to be incurred or assumed in connection with such transaction;

(g) any shares of stock or debt whose pledge is prohibited by law or by
agreements containing anti-assignment clauses not overridden by applicable law;
and

(h) any Equity Interests of any Subsidiary with respect to which the Company has
reasonably determined in writing that the costs of providing a pledge of such
Equity Interests or perfection thereof is excessive in view of the benefits to
be obtained by the Collateral Agent (but only to the extent that and for so long
as any such Equity Interests are not pledged to secure any other First Lien
Obligations).

“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes for the avoidance of doubt corporate or other business records,
indemnification claims, contract rights (including rights under leases, whether
entered into as lessor or lessee, Hedging Obligations and other agreements),
goodwill, Intellectual Property, registrations, franchises, tax refund claims
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to any Grantor, as the case may be, to secure payment by an
Account Debtor of any of the Accounts.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantor” means each of Holdings, the Company, and the Subsidiary Guarantors.

 

4



--------------------------------------------------------------------------------

“Holdings’ Consolidated Net Assets” means the aggregate amount of assets, less
reserves and other deductible items, after deducting current liabilities, as
shown on Holdings’ most recent consolidated balance sheet and prepared in
accordance with generally accepted accounting principles.

“Indemnitee” means each Secured Party and each director, officer or employee
thereof.

“Indenture” has the meaning assigned to such term in the preliminary statement
of this Agreement.

“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how, or other data or information, the intellectual property rights in
software and databases and related documentation, domain names and all
additions, improvements and accessions to, and books and records describing any
of the foregoing, together with all causes of action arising prior to or after
the date hereof for infringement of any of the foregoing, or unfair competition
claims regarding the same.

“Intellectual Property Security Agreements” means the short-form Patent Security
Agreement, short-form Trademark Security Agreement, and short-form Copyright
Security Agreement, each substantially in the form attached hereto as
Exhibits III, IV and V, respectively.

“Investment Property” has the meaning specified in Article 9 of the New York
UCC, but shall not include any Pledged Collateral.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“License” means any Patent License, Trademark License, Copyright License or
other Intellectual Property license or sublicense agreement to which any Grantor
is a party, together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, and (iii) rights to sue for past, present and future
violations thereof.

“Material Adverse Effect” means a circumstance or condition affecting the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, that would
materially adversely affect (a) the ability of the Company, Holdings and the
Subsidiary Guarantors (taken as a whole) to perform their respective obligations
under the Indenture or (b) the rights and remedies of the Trustee or the
Collateral Agent under the Indenture or any Security Document.

 

5



--------------------------------------------------------------------------------

“Material Foreign Subsidiary” means, at any date of determination, each of the
Company’s Foreign Subsidiaries (a) whose total assets at the last day of the
most recent Test Period were equal to or greater than 2.5% of the Total Assets
of Holdings, the Company and the Restricted Subsidiaries at such date or
(b) whose gross revenues for such Test Period were equal to or greater than 2.5%
of the consolidated gross revenues of Holdings, the Company and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP.

“Material Real Property” means any real property owned by any Grantor with a
fair market value (as determined by the Company in good faith) in excess of
$15,000,000; provided that, notwithstanding the foregoing, the Headquarters will
not constitute a Material Real Property for so long as any 2016 Notes or the
Headquarters Financing remains outstanding.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Notes” has the meaning assigned to such term in the preliminary statement of
this Agreement. For all purposes hereunder, the Notes shall include the Initial
Notes and any Additional Notes (each as defined in the Indenture).

“Obligations” means “Notes Obligations” as defined in the Indenture.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention claimed
in a Patent that is now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, or granting to any Grantor any right to
make, use or sell any invention claimed in a Patent that is now or hereafter
owned by any third party, and all rights of any Grantor under any such
agreement.

“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters Patent of the United States or the equivalent thereof
in any other country in or to which any Grantor now or hereafter has any right,
title or interest therein, all registrations and recordings thereof, and all
applications for letters Patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the USPTO or any similar offices in any other country, and
(b) all reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions claimed therein, including the right to
make, use and/or sell the inventions claimed therein.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and as amended, updated, modified or supplemented from
time to time, and duly executed as of the date hereof, and as of any subsequent
delivery date as required pursuant to the Security Documents, by the chief
financial officer or the chief legal officer of each of Holdings and the
Company.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

6



--------------------------------------------------------------------------------

“Pledged Debt” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

“Principal Domestic Property” means any building, structure or other facility,
together with the land on which it is erected and fixtures comprising a part of
it, used primarily for information processing, research or housing hardware or
software required for information processing, located in the United States,
excluding its territories, possessions and Puerto Rico, owned or leased by
Holdings or one of Holdings’ Subsidiaries and having a net book value in excess
of 1% of Holdings’ Consolidated Net Assets, other than any such building,
structure or other facility or a portion which the Company’s principal executive
officer, president and principal financial officer determine in good faith is
not of material importance to the total business conducted or assets owned by
the Company and its Subsidiaries as an entirety.

“Secured Parties” means, collectively, the Trustee, the Collateral Agent and the
Holders of the Notes.

“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto.

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Company ended on or prior to such time (taken
as one accounting period) in respect of which financial statements for each
quarter or fiscal year in such period have been or are required to be delivered.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any trademark now or hereafter
owned by any Grantor or that any Grantor otherwise has the right to license, or
granting to any Grantor any right to use any trademark now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement.

“Trademarks” means all of the following now owned or hereafter acquired by any
Grantor: (a) all trademarks, service marks, trade names, corporate names, trade
dress, logos, fictitious business names and other source or business
identifiers, now existing or hereafter adopted or acquired, all registrations
and recordings thereof, and all registration applications filed in connection
therewith, including registrations and registration applications in the USPTO or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof, as
well as any unregistered trademarks and service marks used by a Grantor and
(b) all goodwill connected with the use of and symbolized thereby.

“USCO” means the United States Copyright Office.

“USPTO” means the United States Patent and Trademark Office.

 

7



--------------------------------------------------------------------------------

ARTICLE II

Pledge of Securities

SECTION 2.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, including the Guarantee, each Grantor hereby
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in and
lien on all of such Grantor’s right, title and interest in, to and under (i) all
Equity Interests held by it, including without limitation those Equity Interests
listed on Schedule I and any other Equity Interests obtained in the future by
such Grantor and, to the extent certificated, the certificates representing all
such Equity Interests (the “Pledged Equity”); provided that the Pledged Equity
shall not include any Excluded Security; (ii) the debt securities owned by it,
including without limitation those debt securities listed opposite the name of
such Grantor on Schedule I, any debt securities obtained in the future by such
Grantor and the promissory notes and any other instruments evidencing any debt
(the “Pledged Debt”); provided that the Pledged Debt shall not include any
Excluded Security; (iii) subject to Section 2.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
Pledged Equity and Pledged Debt; (iv) subject to Section 2.06, all rights and
privileges of such Grantor with respect to the securities and other property
referred to in clauses (i), (ii), and (iii) above; and (v) all Proceeds of any
of the foregoing (the items referred to in clauses (i) through (v) above being
collectively referred to as the “Pledged Collateral”); provided, however, that
in no event shall Pledged Collateral include any property with respect to which
a Grantor is treated as having a security entitlement within the meaning of
Article 8 of any applicable Uniform Commercial Code.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

SECTION 2.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees to
deliver or cause to be delivered as promptly as practicable to the Collateral
Agent, for the benefit of the Secured Parties, any and all Pledged Securities
(other than any uncertificated securities, but only for so long as such
securities remain uncertificated) to the extent such Pledged Securities, in the
case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 2.02.

(b) Each Grantor will cause (i) any Indebtedness for borrowed money owed to such
Grantor by any Person (other than intercompany Indebtedness between Grantors and
intercompany Indebtedness referred to in the following clause (ii)) having an
aggregate principal amount in excess of the Dollar Amount of $5,000,000, to be
evidenced by a duly executed promissory note, and (ii) any intercompany
Indebtedness made by such Grantor to a Subsidiary of the Company that is not a
Grantor to be evidenced by (x) a duly executed global promissory

 

8



--------------------------------------------------------------------------------

note to which such Subsidiary of the Company that is not a Grantor is a
signatory, or (y) at the option of the Grantor, to the extent such Indebtedness
is in an aggregate principal amount in excess of the Dollar Amount of
$15,000,000, a duly executed promissory note; in each case (i) and (ii) that is
delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof.

(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral
shall be accompanied by proper instruments of assignment or transfer duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each delivery of Pledged Securities
shall be accompanied by a schedule describing the securities, which schedule
shall be attached hereto as Schedule I and made a part hereof; provided that
failure to attach any such schedule hereto shall not affect the validity of such
pledge of such Pledged Securities. Each schedule so delivered shall supplement
any prior schedules so delivered.

SECTION 2.03. Representations, Warranties and Covenants. Holdings and the
Company jointly and severally represent, warrant and covenant, as to themselves
and the other Grantors, to the Collateral Agent, for the benefit of the Secured
Parties, that:

(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, debt securities and
promissory notes required to be pledged hereunder in accordance with the terms
of the Indenture;

(b) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than the Company or a subsidiary of the Company, to the
best of Holdings’ and the Company’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity, are fully paid and nonassessable and (ii) in the case of Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than the Company
or a subsidiary of the Company, to the best of Holdings’ and the Company’s
knowledge), are legal, valid and binding obligations of the issuers thereof;

(c) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Indenture, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule I as owned by such Grantors, (ii) holds the
same free and clear of all Liens, other than (A) Liens created by the Security
Documents and (B) Liens permitted pursuant to Section 4.12 of the Indenture,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than (A) Liens created by the Security Documents and (B) Liens
permitted pursuant to Section 4.12 of the Indenture, and (iv) will defend its
title or interest thereto or therein against any and all Liens (other than the
Liens permitted pursuant to this Section 2.03(c)), however arising, of all
Persons whomsoever;

 

9



--------------------------------------------------------------------------------

(d) except for restrictions and limitations imposed by the Indenture or the
Security Documents or securities laws generally and except as described in the
Perfection Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder;

(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);

(g) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Securities as security for the payment and performance of the Obligations, to
the extent such perfection is governed by the Uniform Commercial Code subject to
Liens permitted pursuant to Section 4.12 of the Indenture; and

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.

SECTION 2.04. Certification of Limited Liability Company and Limited Partnership
Interests. Any limited liability company and any limited partnership controlled
by any Grantor shall either (a) not have in its operative documents any
provision that any Equity Interests in such limited liability company or such
limited partnership be a security as defined under Article 8 of the Uniform
Commercial Code, or (b) certificate any Equity Interests in any such limited
liability company or such limited partnership. To the extent an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 is certificated or becomes certificated, each such
certificate shall be delivered to the Collateral Agent, pursuant to
Section 2.02(a) and such Grantor shall fulfill all other requirements under
Section 2.02 applicable in respect thereof.

SECTION 2.05. Registration in Nominee Name; Denominations. If an Event of
Default shall occur and be continuing, (a) the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold the Pledged Securities in its own name as pledgee, the name of its
nominee (as pledgee or as sub-agent) or the name of the applicable Grantor,
endorsed or assigned in blank or in favor of the Collateral Agent, and each
Grantor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Grantor and (b) the Collateral Agent shall have
the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent

 

10



--------------------------------------------------------------------------------

with this Agreement; provided, that the Collateral Agent shall give the Company
prior notice of its intent to exercise such rights unless an Event of Default
under paragraphs 8 or 9 of Section 6.01 of the Indenture shall have occurred and
be continuing in which case no notice shall be required.

SECTION 2.06. Voting Rights; Dividends and Interest. (a) Unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have notified the Company that the rights of the Grantors under this
Section 2.06 are being suspended:

(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of the Indenture, this
Agreement and the other Security Documents; provided that such rights and powers
shall not be exercised in any manner, except as may be expressly permitted under
the Indenture, this Agreement or the other Security Documents, that would
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the Collateral Agent or the
other Secured Parties under the Indenture, this Agreement or any other Security
Document or the ability of the Secured Parties to exercise the same.

(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instruments as each Grantor may reasonably request in writing for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Indenture, the Security Documents and applicable Laws; provided that any
noncash (and non-cash equivalent) dividends, interest, principal or other
distributions that would constitute Pledged Equity or Pledged Debt, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the benefit of the Collateral
Agent and the Secured Parties and shall be forthwith delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).

(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to

 

11



--------------------------------------------------------------------------------

paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Grantor contrary to the provisions of this
Section 2.06 shall be held in trust for the benefit of the Collateral Agent,
shall be segregated from other property or funds of such Grantor and shall be
forthwith delivered to the Collateral Agent upon demand in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02 hereof. After all
Events of Default have been cured or waived, the Collateral Agent shall promptly
repay to each Grantor (without interest) all dividends, interest, principal or
other distributions that such Grantor would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.06 and that remain
in such account.

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Company of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by Holders of a majority in aggregate principal
amount of the then outstanding Notes, the Collateral Agent shall have the right
from time to time following and during the continuance of an Event of Default to
permit the Grantors to exercise such rights at the discretion of the Collateral
Agent. After all Events of Default have been cured or waived, each Grantor shall
have the exclusive right to exercise the voting and/or consensual rights and
powers that such Grantor would otherwise be entitled to exercise pursuant to the
terms of paragraph (a)(i) of this Section 2.06.

(d) Any notice given by the Collateral Agent to the Company suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

SECTION 2.07. Collateral Agent Not a Partner or Limited Liability Company
Member. Nothing contained in this Agreement shall be construed to make the
Collateral Agent or any other Secured Party liable as a member of any limited
liability company or as a partner of any partnership and neither the Collateral
Agent nor any other Secured Party by virtue of this Agreement or otherwise
(except as referred to in the following sentence) shall have any of the duties,
obligations or liabilities of a member of any limited liability company or as a
partner in any partnership. The parties hereto expressly agree that this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Party, any Grantor and/or any
other Person.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Security Interests in Personal Property

SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, including the Guarantees, each
Grantor hereby grants to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, a security interest (the “Security
Interest”) in and lien on all right, title or interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Commercial Tort Claims listed on Schedule II hereto;

(iv) all Deposit Accounts;

(v) all Documents;

(vi) all Equipment;

(vii) all General Intangibles;

(viii) all Goods;

(ix) all Instruments;

(x) all Inventory;

(xi) all Investment Property;

(xii) all books and records pertaining to the Article 9 Collateral; and

(xiii) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any Excluded
Asset (which Excluded Assets, for the avoidance of doubt, shall not constitute
“Article 9 Collateral”).

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant

 

13



--------------------------------------------------------------------------------

jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral or any part thereof and amendments thereto
that (i) indicate the Collateral as all assets of such Grantor or words of
similar effect as being of an equal or lesser scope or with greater detail, and
(ii) contain the information required by Article 9 of the Uniform Commercial
Code or the analogous legislation of each applicable jurisdiction for the filing
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and, if required, any organizational
identification number issued to such Grantor and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of the real
property to which such Article 9 Collateral relates; provided, however, that the
right of the Collateral Agent to file financing statements hereunder shall not
be construed as a duty to do so. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon any reasonable request. Each Grantor shall
file on behalf of the Collateral Agent, for the benefit of the Secured Parties,
any financing statements in the relevant jurisdiction necessary to perfect the
security interests in the Article 9 Collateral granted hereunder.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

(d) The Collateral Agent is authorized to file with the USPTO or the USCO (or
any successor office in the United States or any applicable office in any other
country) such documents as may be necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in United States Intellectual Property that constitutes Article 9
Collateral granted by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantor as debtors and the Collateral Agent as a
secured party; provided, however, that such authorization shall not be construed
as a duty on the part of the Collateral Agent to file such documents.

(e) Notwithstanding anything to the contrary in the Indenture, none of the
Grantors shall be required to enter into any deposit account control agreement
or securities account control agreement with respect to any deposit account or
securities account.

SECTION 3.02. Representations and Warranties. Holdings and the Company jointly
and severally represent and warrant, as to themselves and the other Grantors, to
the Collateral Agent and the Secured Parties that:

(a) Each Grantor has good and valid rights in and title to the material
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained.

(b) The information set forth in the Perfection Certificate, including the exact
legal name of each Grantor, is correct and complete in all material respects as
of the date hereof. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations prepared based upon the information

 

14



--------------------------------------------------------------------------------

provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate (or specified by notice from the Company to the
Collateral Agent after the date hereof in the case of filings, recordings or
registrations (other than filings required to be made in the USPTO and the USCO
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, Trademarks and Copyrights) required by Section 10.03 of
the Indenture), are all the filings, recordings and registrations that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent (for the benefit of the Secured Parties) in respect of
all Article 9 Collateral (other than Article 9 Collateral consisting of
Intellectual Property) in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements.

(c) Each Grantor represents and warrants that short-form Intellectual Property
Security Agreements containing a description of all Article 9 Collateral
consisting of United States Patents, United States registered Trademarks (and
Trademarks for which United States registration applications are pending, unless
it constitutes an Excluded Asset) and United States registered Copyrights,
respectively, have been delivered to the Collateral Agent for recording by the
USPTO and the USCO pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. §
205 and the regulations thereunder, as applicable, as may be necessary to
establish a valid and perfected security interest in favor of the Collateral
Agent (for the benefit of the Secured Parties) in respect of all Article 9
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the USPTO and
the USCO, as applicable, in the United States (or any political subdivision
thereof) and its territories and possessions under the Federal intellectual
property laws, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than (i) such
filings and actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed by any Grantor after the date hereof, (ii) as may be required under
the laws of jurisdictions outside the United States with respect to Article 9
Collateral created under such laws, and (iii) the UCC financing and continuation
statements contemplated in Section 3.02(b)).

(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations; (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction and (iii) subject to the filings
described in Section 3.02(c), a perfected security interest in all Intellectual
Property in which a security interest may be perfected upon the receipt and
recording of fully executed short-form Intellectual Property Security Agreements
with the USPTO and the USCO, as applicable. The Security Interest is and shall
be prior to any other Lien on any of the Article 9 Collateral, other than
(i) any nonconsensual Lien that is permitted pursuant to Section 4.12 of the
Indenture and has priority as a matter of law and (ii) Liens permitted pursuant
to Section 4.12 of the Indenture.

 

15



--------------------------------------------------------------------------------

(e) The material Article 9 Collateral is owned by the Grantors free and clear of
any Lien, except for Liens permitted pursuant to Section 4.12 of the Indenture.
None of the Grantors has filed or consented to the filing of (i) any financing
statement or analogous document under the New York UCC or any other applicable
United States laws covering any Article 9 Collateral, (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the USPTO or the USCO
or (iii) any assignment in which any Grantor assigns any Article 9 Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with any foreign governmental, municipal or other office, which financing
statement or analogous document, assignment, security agreement or similar
instrument is still in effect, except, in each case, for Liens permitted
pursuant to Section 4.12 of the Indenture.

SECTION 3.03. Covenants. (a) The Company agrees promptly (and in any event
within 60 days of such change) to notify the Collateral Agent in writing of any
change in (i) the legal name, (ii) the identity or type of organization or
corporate structure, (iii) the jurisdiction of organization, (iv) the chief
executive office or (v) the organizational identification number, of any
Grantor. In addition, if any Grantor does not have an organizational
identification number on the date hereof (or the date such Grantor becomes a
party to this Agreement) and later obtains one, the Company shall promptly (and
in any event within 60 days of such change) thereafter notify the Collateral
Agent of such organizational identification number and shall take all actions
reasonably requested by the Collateral Agent to the extent necessary to maintain
the security interests (and the priority thereof) of the Collateral Agent in the
Article 9 Collateral intended to be granted hereby fully perfected and in full
force and effect.

(b) Upon becoming aware of any defect in the security interests (and the
priority thereof, except as permitted pursuant to Section 4.12 of the Indenture)
of the Collateral Agent in the Article 9 Collateral intended to be granted
hereby, the Company agrees promptly (and in any event within 60 days of such
knowledge) to notify the Collateral Agent in writing of such defect.

(c) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to Section 4.03 of the Indenture,
the Company shall deliver to the Collateral Agent an updated Perfection
Certificate executed by the chief financial officer or the chief legal officer
of each of Holdings and the Company, setting forth any information required
therein that has changed or confirming that there has been no change in such
information since the date of such certificate or the date of the most recent
certificate delivered pursuant to this Section 3.03(c) and certifying that all
UCC financing statements, Intellectual Property Security Agreements and other
appropriate filings, recordings or registrations have been filed of record in
each governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the Security Interests and Liens in the United
States under this Agreement.

(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such

 

16



--------------------------------------------------------------------------------

further instruments and documents and take all such actions required from time
to time to assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements
(including fixture filings) or other documents in connection herewith or
therewith.

(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 4.12 of the Indenture, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Indenture or this Agreement and within a reasonable period
of time after the Collateral Agent has requested that it do so, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent within 10
Business Days after demand for any payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, Grantors shall not be obligated to reimburse the Collateral
Agent with respect to any Article 9 Collateral consisting of Intellectual
Property which any Grantor has failed to maintain or pursue, or otherwise
allowed to lapse, terminate or be put into the public domain, in accordance with
Section 3.03(i)(ix). Nothing in this paragraph shall be interpreted as excusing
any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein, in the Indenture or in any other Security Document.

(f) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other Person, the value of which is in excess of
$10,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.

(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and obligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

(h) If any Grantor shall at any time hold or acquire a Commercial Tort Claim
with a value in excess of $10,000,000 and for which such Grantor (or predecessor
in interest) has filed a complaint in a court of competent jurisdiction, such
Grantor shall promptly notify the Collateral Agent in writing signed by such
Grantor of the brief details thereof and grant to the Collateral Agent a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement pursuant to a document in form and substance reasonably
satisfactory to the Collateral Agent.

 

17



--------------------------------------------------------------------------------

(i) Intellectual Property Covenants, Representations and Warranties:

(i) Other than to the extent permitted herein or in the Indenture or with
respect to registration and applications no longer used, and except to the
extent failure to act would not, as deemed by the Company in its reasonable
business judgment, be reasonably expected to have a Material Adverse Effect,
with respect to registration or pending application of each item of its Article
9 Collateral consisting of Intellectual Property for which such Grantor has
standing to do so, each Grantor agrees to take, at its expense, all reasonable
steps, including, without limitation, in the USPTO, the USCO and any other
governmental authority located in the United States, to diligently pursue the
registration and maintenance of each Patent, Trademark, or Copyright
registration or application and shall not abandon any such application prior to
exhaustion of all administrative and judicial remedies, now or hereafter
included in such Article 9 Collateral consisting of Intellectual Property of
such Grantor where reasonable to do so. Each Grantor shall take all reasonable
steps to maintain its trade secrets under applicable law and to preserve the
secrecy of its confidential information.

(ii) Other than to the extent permitted herein or in the Indenture, or with
respect to registration and applications no longer used, or except as would not,
as deemed by the Company in its reasonable business judgment, be reasonably
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Article 9 Collateral
consisting of Intellectual Property may lapse, be terminated, or become invalid
or unenforceable or placed in the public domain (or in the case of a trade
secret, become publicly known).

(iii) Other than as excluded or as permitted herein or in the Indenture, or with
respect to Patents, Copyrights or Trademarks which are no longer used or useful
in the Grantor’s business operations or except where failure to do so would not,
as deemed by the applicable Grantor in its reasonable business judgment, be
reasonably expected to have a Material Adverse Effect, each Grantor shall take
all reasonable steps to preserve and protect each item of its Article 9
Collateral consisting of Intellectual Property, including, without limitation,
(A) maintaining the quality of any and all products or services used or provided
in connection with any of the Trademarks of such Grantor, at least consistent
with the quality of such products and services as of the date hereof, (B) taking
all reasonable steps necessary to ensure that all licensed users of any of the
Trademarks abide by the applicable license’s terms with respect to standards of
quality and (C) using the Trademarks which are material to such Grantor’s
business in interstate commerce during the time in which this Agreement is in
effect and taking all reasonable steps to preserve such Trademarks under the
laws of the relevant jurisdiction. Each Grantor agrees to renew those of its
domain name registrations that are material to such Grantor’s business.

(iv) Each Grantor represents and warrants that it is the lawful owner of all of
its material Article 9 Collateral consisting of Intellectual Property (excluding
Intellectual

 

18



--------------------------------------------------------------------------------

Property granted pursuant to Licenses), including (i) the Patents listed in the
Perfection Certificate for such Grantor, and that said Patents include all the
material United States patents and applications that such Grantor owns as of the
date hereof, and (ii) the Copyrights listed in the Perfection Certificate for
such Grantor, and that said Copyrights include all the United States copyrights
registered and applied for with the USCO for material United States copyrights
that such Grantor owns as of the date hereof.

(v) Each Grantor further represents and warrants that the Trademarks and domain
names listed in the Perfection Certificate include all material United States
registered marks and applications for United States registered marks in the
USPTO and all material domain names that such Grantor owns in connection with
its business as of the date hereof. Each Grantor represents and warrants that it
is the lawful owner of all U.S. trademark registrations and applications and
domain name registrations listed in the Perfection Certificate and that said
registrations are subsisting and have not been canceled, and that such Grantor
has not received any written third-party claim that any of said registrations is
invalid or unenforceable, other than as would not, either individually or in the
aggregate, in the Grantor’s reasonable opinion, be reasonably expected to have a
Material Adverse Effect.

(vi) Each Grantor agrees, promptly upon learning thereof, to notify the
Collateral Agent in writing of the name and address of, and to furnish such
pertinent information that may be available with respect to, any party who such
Grantor learns is likely to be infringing, contributorily infringing, actively
inducing infringement, misappropriating or otherwise violating any of such
Grantor’s rights in and to any Intellectual Property in any manner that would,
in the Grantor’s reasonable opinion, reasonably be expected to have a Material
Adverse Effect, or with respect to any party claiming that such Grantor’s use of
any Intellectual Property material to such Grantor’s business violates in any
material respect any property right of such party. Each Grantor further agrees
to take appropriate actions diligently against, including but not limited to
prosecution of, in accordance with reasonable business practices, any Person
infringing any of such Grantor’s Intellectual Property rights in any manner that
would, in the Grantor’s reasonable opinion, reasonably be expected to, either
individually or in the aggregate, have a Material Adverse Effect.

(vii) If any Grantor acquires, makes an application for, or is issued a
registration for Intellectual Property before the USPTO, the USCO, or an
equivalent thereof in any state of the United States, such Grantor shall, at its
own expense, deliver to the Collateral Agent a grant of a security interest in
such application or registration, within sixty (60) days of the submission of
such application or receipt of registration (twenty (20) days in the case of
Copyrights) confirming the grant of a security interest in such Intellectual
Property to the Collateral Agent hereunder. Such Security Interest must be
substantially in the form of Exhibit III hereto in the case of Patents, Exhibit
IV hereto in the case of Trademarks, or Exhibit V hereto in the case of
Copyrights, or in such other form as may be reasonably satisfactory to the
Collateral Agent.

(viii) Concurrently with the delivery of the Perfection Certificate pursuant to
Section 3.03(c), and upon reasonable request by the Collateral Agent (but in any
event,

 

19



--------------------------------------------------------------------------------

not more than three times per fiscal year), if a United States Patent or an
application for a United States Patent, a registered United States Copyright, or
an application for a United States Copyright is issued or acquired by a Grantor,
the relevant Grantor shall deliver to the Collateral Agent a copy of said
Copyright or Patent, or certificate or registration of, or application therefor,
as the case may be, and shall update, through amendment or by other written
document executed by and reasonably acceptable to the Collateral Agent and such
Grantor, the relevant schedules of any Intellectual Property Security Agreement
filed with the USPTO or USCO, as applicable, pursuant to this Agreement, such
that any such update may be filed with the USPTO or USCO, as applicable.

(ix) Nothing in this Agreement, in the Indenture or in any other Security
Document prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminating
or putting into the public domain, any of its Article 9 Collateral consisting of
Intellectual Property to the extent permitted by the Indenture if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.

SECTION 3.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Article 9 Collateral and evidencing an amount in excess
of $10,000,000, such Grantor shall forthwith endorse, assign and deliver the
same to the Collateral Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, following the occurrence
of an Event of Default such Grantor shall promptly notify the Collateral Agent
thereof and, at the Collateral Agent’s reasonable request, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) cause the issuer to agree to comply with instructions from the
Collateral Agent as to such securities, without further consent of any Grantor
or such nominee, or (ii) arrange for the Collateral Agent to become the
registered owner of such securities. If any securities, whether certificated or
uncertificated, or other investment property are held by any Grantor or its
nominee through a securities intermediary or commodity intermediary, following
the occurrence of an Event of Default, such Grantor shall immediately notify the
Collateral Agent thereof and at the Collateral Agent’s request and option,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent shall either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply with entitlement orders
or other instructions from the Collateral Agent to such securities

 

20



--------------------------------------------------------------------------------

intermediary as to such security entitlements, or (as the case may be) to apply
any value distributed on account of any commodity contract as directed by the
Collateral Agent to such commodity intermediary, in each case without further
consent of any Grantor or such nominee, or (ii) in the case of financial assets
or other Investment Property held through a securities intermediary, arrange for
the Collateral Agent to become the entitlement holder with respect to such
Investment Property, with the Grantor being permitted, only with the consent of
the Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Grantors that
the Collateral Agent shall not give any such entitlement orders or instructions
or directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing. The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which the Collateral
Agent is the securities intermediary.

ARTICLE IV

Remedies

SECTION 4.01. Remedies upon Default. Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Collateral Agent shall
have the right to exercise any and all rights afforded to a secured party with
respect to the Obligations under the Uniform Commercial Code or other applicable
law and also may (i) require each Grantor to, and each Grantor agrees that it
will at its expense and upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) occupy any
premises owned or, to the extent lawful and permitted, leased by any of the
Grantors where the Collateral or any part thereof is assembled or located for a
reasonable period in order to effectuate its rights and remedies hereunder or
under law, without obligation to such Grantor in respect of such occupation;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such occupancy; (iii) declare the
entire right, title, and interest of such Grantor in each of the Patents,
Trademarks, domain names and Copyrights vested in the Collateral Agent for the
benefit of the Secured Parties (in which event such right, title, and interest
shall immediately vest in the Collateral Agent for the benefit of the Secured
Parties, and the Collateral Agent shall be entitled to exercise the power of
attorney referred to below in Section 4.03 hereof to execute, cause to be
acknowledged and notarized and to record said absolute assignment with the
applicable agency); (iv) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such exercise; and
(v) subject to the mandatory requirements of applicable law and the notice
requirements described below, sell or otherwise dispose of all or any part of
the Collateral securing the Obligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bidders or purchasers to Persons
who will represent and agree that they are purchasing the Collateral for their
own account for investment and not with a view to the distribution or sale
thereof, and upon

 

21



--------------------------------------------------------------------------------

consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Upon the occurrence and during the continuance of an Event of
Default, the Grantors agree to execute such further documents as the Collateral
Agent may reasonably request to transfer ownership of the Patents, Trademarks,
domain names and Copyrights to the Collateral Agent for the benefit of the
Secured Parties.

The Collateral Agent shall give the applicable Grantors 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full. As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any

 

22



--------------------------------------------------------------------------------

portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Company of its intent
to exercise such rights, for the purpose of (i) making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Grantor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and (ii) making all
determinations and decisions with respect thereto.

SECTION 4.02. Application of Proceeds. (a) The Collateral Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, in accordance with Section 6.10 of the Indenture.

(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the Indenture. Upon any sale of Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Collateral Agent as to the amounts of unpaid principal and interest and other
amounts outstanding with respect to the Obligations, and the Collateral Agent
shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Collateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Collateral Agent of
any amounts distributed by it. It is understood and agreed that the Grantors
shall remain jointly and severally liable to the extent of any deficiency
between the amount of the proceeds of the Collateral and the aggregate amount of
the Obligations.

SECTION 4.03. Grant of License to Use Intellectual Property; Power of Attorney.
For the exclusive purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Grantor shall, upon
prior written request by the Collateral Agent at any time during the continuance
of an Event of Default, grant to the

 

23



--------------------------------------------------------------------------------

Collateral Agent a non-exclusive, irrevocable, royalty-free, limited license
(until the termination or cure of the Event of Default) to use, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that nothing in this
Section 4.03 shall require Grantors to grant any license that is prohibited by
any rule of law, statute or regulation, or is prohibited by, or constitutes a
breach or default under or results in the termination of any contract, license,
agreement, instrument or other document with respect to such property or
otherwise unreasonably prejudices the value thereof to the relevant Grantor;
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks. For the avoidance of doubt, the use of
such license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, only during the continuation of an Event of Default.
Furthermore, each Grantor hereby grants to the Collateral Agent an absolute
power of attorney to sign, upon the occurrence and during the continuance of any
Event of Default, any document which may be required by the USPTO or the USCO in
order to effect an absolute assignment of all right, title and interest in each
Patent, Trademark or Copyright, and to record the same.

ARTICLE V

Indemnity, Subrogation and Subordination

SECTION 5.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Grantors may have under applicable law (but subject to
Section 5.03), the Company agrees that, in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the Company
shall indemnify such Grantor in an amount equal to the greater of the book value
or the fair market value of the assets so sold.

SECTION 5.02. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 5.03) that, in the event assets of any other
Grantor shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any Secured Party, and such other Grantor (the “Claiming
Party”) shall not have been fully indemnified by the Company as provided in
Section 5.01, the Contributing Party shall indemnify the Claiming Party in an
amount equal to the greater of the book value or the fair market value of such
assets, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Party on the date hereof and the denominator
shall be the aggregate net worth of all the Contributing Parties together with
the net worth of the Claiming Party on the date hereof (or, in the case of any
Grantor becoming a party hereto pursuant to Section 7.14, the date of the
Security Agreement Supplement hereto executed and delivered by such Grantor).
Any Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall be subrogated to the rights of such Claiming Party to the
extent of such payment.

 

24



--------------------------------------------------------------------------------

SECTION 5.03. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 5.01 and 5.02 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations, provided that if any amount shall be paid to such
Grantor on account of such subrogation rights at any time prior to the
irrevocable payment in full in cash of all the Obligations, such amount shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Collateral Agent to be credited and applied against the Obligations,
whether matured or unmatured, in accordance with Section 6.10 of the Indenture.
No failure on the part of the Company or any Grantor to make the payments
required by Sections 5.01 and 5.02 (or any other payments required under
applicable law or otherwise) shall in any respect limit the obligations and
liabilities of any Grantor with respect to its obligations hereunder, and each
Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.

ARTICLE VI

Intercreditor Agreement

SECTION 6.01. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control. The Trustee, by its acceptance hereof, and the Collateral
Agent, each in its capacity as an Additional Senior Class Debt Representative
(under and as defined in the Intercreditor Agreement), and each Holder of the
Notes, by its acceptance hereof, acknowledges and agrees that upon the
Additional Senior Class Debt Representatives’ entry into the Intercreditor
Joinder Agreement, the Additional Senior Class Debt Representatives and each
Holder of the Notes will be subject to and bound by the provisions of the
Intercreditor Agreement as Additional First-Lien Secured Parties (as defined
therein).

SECTION 6.02. Obligations of Grantors. To the extent that the obligations of any
Grantor hereunder shall conflict, or shall be inconsistent, with the obligations
of such Grantor under the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.

SECTION 6.03. Delivery of Collateral. Notwithstanding anything herein to the
contrary, prior to the Discharge of Credit Agreement Obligations (as defined in
the Intercreditor Agreement), to the extent any Grantor is required hereunder to
indorse, assign or deliver Collateral to the Collateral Agent for any purpose
and is unable to do so as a result of having previously indorsed, assigned or
delivered such Collateral to the Applicable Collateral Agent (as defined in the
Intercreditor Agreement) in accordance with the terms of the Intercreditor
Agreement, such Grantor’s obligations hereunder with respect to such
indorsement, assignment or delivery shall be deemed satisfied by the
indorsement, assignment or delivery in favor of or to the Applicable Collateral
Agent (as defined in the Intercreditor Agreement), acting as a gratuitous bailee
of the Collateral Agent.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

Miscellaneous

SECTION 7.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 13.01 of the Indenture. All communications and notices hereunder to any
Grantor shall be given to it in care of the Company as provided in Section 13.01
of the Indenture.

SECTION 7.02. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent or any other Secured Party in exercising any right or power hereunder or
under the Indenture shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Collateral Agent and any other Secured Party hereunder and
under the Indenture are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Grantor in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Article 9 of the Indenture.

SECTION 7.03. Collateral Agent’s Fees and Expenses. (a) The parties hereto agree
that the Collateral Agent shall be entitled to reimbursement of its expenses
incurred hereunder as provided in Section 7.06 of the Indenture as if named
therein.

(b) Without limitation of its indemnification obligations under the Indenture,
the Company agrees to indemnify the Collateral Agent and the other Indemnitees
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to the Indenture or this
Agreement or any of the instruments contemplated thereby or hereby, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or of any director, officer
or employee thereof.

 

26



--------------------------------------------------------------------------------

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement pursuant to Section 7.13, the
Indenture or any other Security Document, the consummation of the transactions
contemplated hereby or thereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement, the
Indenture or any other Security Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.03 shall be payable within 10 days of written demand therefor.

SECTION 7.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns, to the extent permitted under Article 5 of
the Indenture.

SECTION 7.05. Survival of Agreement. All representations and warranties made
hereunder and in the Indenture or other document delivered pursuant hereto or
thereto or in connection herewith or therewith shall survive the execution and
delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by the Collateral Agent and each other Secured Party,
regardless of any investigation made by the Collateral Agent or any other
Secured Party and shall continue in full force and effect as long as any
Obligation under the Indenture or any Security Document shall remain unpaid or
unsatisfied.

SECTION 7.06. Counterparts; Effectiveness; Successors and Assigns; Several
Agreement. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by facsimile transmission or other
electronic communication of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement. The Collateral Agent may also require that any such documents
and signatures delivered by facsimile transmission or other electronic
communication be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by facsimile transmission or other
electronic communication. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective successors and
assigns permitted thereby, and shall inure to the benefit of such Grantor, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns permitted thereby, except that no Grantor shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Indenture. This Agreement shall
be construed as a separate agreement with respect to each Grantor and may be
amended, modified, supplemented, waived or released with respect to any Grantor
without the approval of any other Grantor and without affecting the obligations
of any other Grantor hereunder.

 

27



--------------------------------------------------------------------------------

SECTION 7.07. Severability. If any provision of this Agreement, any other
Security Document or the Indenture is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions thereof shall not be affected or impaired thereby. The invalidity of
a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 7.08. Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT, THE INDENTURE AND EACH OTHER SECURITY DOCUMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(EXCEPT AS OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY SECURITY DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THE INDENTURE, THE NOTES, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, HOLDINGS, THE
SUBSIDIARY GUARANTORS, THE TRUSTEE AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH OF THE COMPANY, HOLDINGS, THE SUBSIDIARY GUARANTORS, THE TRUSTEE
AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THE INDENTURE OR OTHER DOCUMENT
RELATED THERETO.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.01. Nothing in this Agreement or in
the Indenture will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 7.09. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THE INDENTURE OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE INDENTURE, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 7.09 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

28



--------------------------------------------------------------------------------

SECTION 7.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 7.11. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Collateral and all obligations of each Grantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Indenture, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Indenture or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.

SECTION 7.12. Reserved.

SECTION 7.13. Termination or Release. (a) This Agreement, the Security Interest
and all other security interests granted hereby shall terminate with respect to
all Obligations and any Liens arising therefrom shall be automatically released
when all the outstanding Obligations (in each case other than contingent
indemnification obligations not yet accrued and payable) have been indefeasibly
satisfied and discharged in accordance with Section 12.01 of the Indenture.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Indenture as
a result of which such Grantor ceases to be a Subsidiary or is designated as an
Unrestricted Subsidiary of the Company in accordance with the Indenture.

(c) Upon any disposition by any Grantor of any Collateral that is not prohibited
by the Indenture, or upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 10.04 of the Indenture, the Security Interest in such Collateral shall
be automatically released.

(d) A Grantor (other than Holdings and the Company) shall automatically be
released from its obligations hereunder and the Security Interest in the
Collateral of such Grantor shall be automatically released if such Grantor
ceases to be a Restricted Subsidiary pursuant to the terms of the Indenture.

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.13, the Collateral Agent shall execute and
deliver to any Grantor,

 

29



--------------------------------------------------------------------------------

at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 7.13 shall be without recourse to or warranty
by the Collateral Agent.

(f) At any time that the respective Grantor desires that the Collateral Agent
take any action described in the immediately preceding paragraph (e), it shall,
upon request of the Collateral Agent, deliver to the Collateral Agent an
officer’s certificate certifying that the release of the respective Collateral
is permitted pursuant to paragraph (a), (b), (c) or (d). The Collateral Agent
shall have no liability whatsoever to any Secured Party as a result of any
release of Collateral by it as permitted (or which the Collateral Agent in good
faith believes to be permitted) by this Section 7.13.

SECTION 7.14. Additional Grantors. If at any time a Subsidiary of the Company
executes and delivers a supplemental indenture to the Indenture to become a
Guarantor in accordance with Section 4.17 of the Indenture, contemporaneously
with the execution and delivery of any such supplemental indenture, such
Subsidiary shall execute and deliver a Security Agreement Supplement in the form
of Exhibit I hereto by the Collateral Agent and such Subsidiary. Upon such
execution and delivery, such Subsidiary shall become a Grantor hereunder with
the same force and effect as if originally named as a Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

SECTION 7.15. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable (until
termination of the Indenture) and coupled with an interest. Without limiting the
generality of the foregoing, the Collateral Agent shall have the right, upon the
occurrence and during the continuance of an Event of Default and notice by the
Collateral Agent to the Company of its intent to exercise such rights, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor (a) to receive, endorse, assign and/or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to sign the name of any Grantor on any invoice or bill of lading
relating to any of the Collateral; (d) to send verifications of Accounts to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; (h) subject to the terms of
the Intercreditor Agreement, to make, settle and adjust claims in respect of
Article 9 Collateral under policies of insurance, including endorsing the name
of any Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance, making all determinations and decisions
with respect thereto and obtaining or maintaining

 

30



--------------------------------------------------------------------------------

policies of insurance or paying any premium in whole or in part relating
thereto; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact. All sums disbursed by the Collateral Agent in connection with
this paragraph, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, within 10 days of demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

SECTION 7.16. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Security Documents, each Secured Party
(whether or not a signatory hereto) shall be deemed irrevocably (a) to consent
to the appointment of the Collateral Agent as its agent hereunder and under such
other Security Documents, (b) to confirm that the Collateral Agent shall have
the authority to act as the exclusive agent of such Secured Party for the
enforcement of any provisions of this Agreement and such other Security
Documents against any Grantor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder or thereunder
relating to any Collateral or any Grantor’s obligations with respect thereto,
(c) to agree that it shall not take any action to enforce any provisions of this
Agreement or any other Security Document against any Grantor, to exercise any
remedy hereunder or thereunder or to give any consents or approvals hereunder or
thereunder except as expressly provided in this Agreement or any other Security
Document and (d) to agree to be bound by the terms of this Agreement and any
other Security Documents.

SECTION 7.17. Recourse; Limited Obligations. This Agreement is made with full
recourse to each Grantor and pursuant to and upon all the warranties,
representations, covenants and agreements on the part of such Grantor contained
herein, in the Indenture and otherwise in writing in connection herewith or
therewith. It is the desire and intent of each Grantor and the Secured Parties
that this Agreement shall be enforced against each Grantor to the fullest extent
permissible under the laws applied in each jurisdiction in which enforcement is
sought. Notwithstanding anything to the contrary contained herein, and in
furtherance of the foregoing, it is noted that the obligations of each Grantor
that is a Guarantor have been limited as expressly provided in the Guarantee and
are limited hereunder as and to the same extent provided therein.

[Signatures on following page]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SABRE HOLDINGS CORPORATION,   as Holdings   By  

/s/ Christopher M. Nester

  Name:  

Christopher M. Nester

  Title:   Treasurer SABRE INC.,   as the Company   By  

/s/ Christopher M. Nester

  Name:   Christopher M. Nester   Title:   Treasurer EACH OF THE SUBSIDIARY
GUARANTORS LISTED ON ANNEX A HERETO,   By  

/s/ Steven W. Milton

  Name:   Steven W. Milton   Title:   Corporate Secretary WELLS FARGO BANK,
NATIONAL ASSOCIATION,   as Collateral Agent   By  

/s/ Stefan Victory

  Name:   Stefan Victory   Title:   Vice President

Signature Page for

Pledge and Security Agreement



--------------------------------------------------------------------------------

Annex A

List Of Subsidiary Guarantors

 

1. GetThere Inc.

 

2. GetThere L.P.

 

3. lastminute.com LLC

 

4. lastminute.com Holdings, Inc.

 

5. PRISM Group, Inc.

 

6. PRISM Technologies, LLC

 

7. Sabre International Newco, Inc.

 

8. Sabre Investments, Inc.

 

9. SabreMark G.P., LLC

 

10. SabreMark Limited Partnership

 

11. Site59.com, LLC

 

12. SST Finance, Inc.

 

13. SST Holding, Inc.

 

14. TVL Holdings I, LLC

 

15. TVL Holdings, Inc.

 

16. TVL LLC

 

17. TVL LP

 

18. TVL Common, Inc.

 

A-1



--------------------------------------------------------------------------------

SCHEDULE I

Pledged Equity

 

Issuer

  Interest
Issued
(if not
stock)   Record and
Beneficial
Owner   Total Shares
Outstanding   Voting or
Non-
Voting
Interests?   Total Shares
Pledged     %age
Ownership   Certificated

EB2 International Limited

    Sabre GLBL Inc.   160,278


Ordinary and
242,697

Preference

  V     N/A      100%   N/A

FlightLine Data Services, Inc.

    Sabre GLBL Inc.   200 Common
Stock   V     200      100%   Yes

GetThere Inc.

    Sabre GLBL Inc.   100 Common


Stock

  V     100      100%   Yes

GetThere L.P.

  Limited
Partnership   Sabre GLBL Inc.   N/A   V     100 %    13.5%   No

 

  Limited
Partnership   GetThere Inc.   N/A   V     100 %    85.5%     General
Partnership   GetThere Inc.   N/A   V     100 %    1%  

lastminute.com LLC

  Limited
Liability
Company   TVL Holdings,
Inc.   N/A   V     9.0511      9.0511%   Yes    

TVL LP

 

N/A

 

V

 

 

90.9489

  

 

90.9489%

 

Yes

lastminute.com Holdings, Inc.

    TVL LLC   1 Common
Stock   V     1      100%   Yes

Lastminute (Cyprus) Ltd

    lastminute.com
LLC   554 Ordinary   V     360.1      100%   Yes

PRISM Group, Inc.

    Sabre GLBL Inc.   1,000 Common
Stock   V     1,000      100%   Yes

PRISM Technologies, LLC

    Sabre GLBL Inc.   N/A   V     100 %    100%   No

Sabre Digital Limited

    Sabre GLBL Inc.   400,002
Ordinary   V     260,001      100%   Yes

Sabre Headquarters, LLC    

  Limited
Liability
Company   Sabre GLBL Inc.   N/A   V     N/A      100%   No

 

S-1-1



--------------------------------------------------------------------------------

Issuer

  Interest
Issued
(if not
stock)   Record and
Beneficial
Owner   Total Shares
Outstanding   Voting or
Non-
Voting
Interests?   Total Shares
Pledged     %age
Ownership   Certificated

Sabre GLBL Inc.

    Sabre Holdings
Corporation   1,000 Common
Stock   V     1,000      100%   Yes

Sabre International Newco, Inc.

    Sabre GLBL Inc.   1,000 Common


Stock

  V     991      99%   Yes     GetThere L.P.     V     9      1%   Yes

Sabre Holdings (Luxembourg)
S.á r.l.

    Sabre
International
Newco, Inc.   45,731 Shares   V     27,936      100%   No

Sabre Investments, Inc.

    Sabre GLBL Inc.   1,000 Common


Stock

  V     1,000      100%   Yes

SabreMark G.P., LLC

  Limited
Liability
Company   Sabre GLBL Inc.   N/A   V     100 %    100%   No

SabreMark Limited Partnership

  Limited


Partnership

  Sabre GLBL Inc.   99% Limited
Partnership Interest   V     100 %    99%   No   General
Partnership   SabreMark G.P.,
LLC   1% General
Partnership Interest   V     100 %    1%  

Sabre Soluciones de Viaje, S. de R.L. de C.V.

    Sabre GLBL Inc.   Series I B – 1


Fixed Value

$2970

 

Series II B – 1

Variable Value
$17,116,046.64

  V   $ 11,127,360.82      99%   Yes     Sabre
Technology
Holland, B.V.   Series I B – 1 Fixed
Value $30

 

Series II B- 1
Variable Value
$172,889.36

  V     N/A      1%   Yes

Site59.com, LLC

  Limited
Liability
Company   TVL LP   N/A   V     100 %    100%   No

SST Finance, Inc.    

    Sabre GLBL Inc.   1,000 Common
Stock   V     1,000      100%   Yes

 

S-1-2



--------------------------------------------------------------------------------

Issuer

  Interest
Issued
(if not
stock)   Record and
Beneficial
Owner   Total Shares
Outstanding   Voting or
Non-
Voting
Interests?   Total Shares
Pledged     %age
Ownership   Certificated

SST Holding, Inc.

    Sabre GLBL Inc.   1,000 Common Stock   V     1,000      100%   Yes

TVL Travel Limited (f/k/a Travelocity.co.uk Limited)

    Lastminute.com
LLC   1 Ordinary   V     .65      100%   Yes

TVL Australia Pty Ltd. (f/k/a Travelocity Australia Pty Ltd.)

    TVL LP   100 Ordinary   V     65      100%   Yes

TVL Europe (f/k/a Travelocity Europe)

    lastminute.com
LLC   120 Ordinary   V     78      99%   Yes     TVL Travel
Limited (f/k/a
Travelocity.co.uk
Limited)   1 Ordinary   V     N/A      1%   Yes

TVL International B.V. (f/k/a Travelocity International B.V.)

    lastminute.com
Holdings, Inc.   18,000 Ordinary   V     11,700      100%   No

TVL Sabre GmbH (f/k/a Travelocity Sabre GmbH)

    lastminute.com
LLC   2 Ordinary   V     1.3      100%   No

TVL GmbH (f/k/a Travelocity GmbH)

    TVL LP   1 Ordinary   V     .65      100%   No

TVL Holdings, Inc.

    Sabre GLBL Inc.   1,000 Common Stock   V     1,000      100%   Yes

TVL Holdings I, LLC

  Limited
Liability
Company   TVL LLC   N/A   V     N/A      100%   No

TVL Services Canada Ltd. (f/k/a Travelocity Services Canada Ltd.)

    TVL LP   100 Common   V     65      100%   Yes

TVL LLC    

  Limited
Liability
Company   TVL Holdings,
Inc.   N/A   V     N/A      100%
Preferred   Yes

 

S-1-3



--------------------------------------------------------------------------------

Issuer

  Interest
Issued
(if not
stock)   Record and
Beneficial
Owner   Total Shares
Outstanding   Voting or
Non-
Voting
Interests?   Total Shares
Pledged     %age
Ownership   Certificated   Limited


Liability
Company

  TVL Holdings,
Inc.   N/A   NV     N/A      5%


Common

  Yes    

TVLCommon,
Inc.

       

95%

Common

 

TVL LP

  Limited
Partnership   TVL LLC   N/A   V     N/A      89% LP   No    

TVL
Holdings I,
LLC

 

N/A

 

V

 

 

N/A

  

 

1% LP

   

General
Partnership

 

Travelocity.com
LLC

 

N/A

 

V

 

 

N/A

  

 

10% GP

 

TVL Common, Inc.

    Sabre GLBL
Inc.   1 Common Stock   V     1      100%   Yes

Zuji Holdings Ltd.

    TVL LP   76,772,000
Ordinary   V     49,901,800      100%   Yes

Equity Agreements

 

1. Sabre International Newco, Inc. owns 9,770,749 Convertible Preferred Equity
Certificates with a nominal value of $35 issued by Sabre Holdings (Luxembourg)
S.á r.l. on March 13, 2013.

 

2. Sabre International Newco, Inc. owns 2,056,463 Convertible Preferred Equity
Certificates with a nominal value of $35 issued by Sabre Holdings (Luxembourg)
S.á r.l. on March 13, 2013.

 

S-1-4



--------------------------------------------------------------------------------

Pledged Debt

Indebtedness Summary

List of all intercompany promissory notes and other evidence of indebtedness in
excess of $25 million USD in aggregate principal amount at September 30, 2015.

The debt instruments listed below are assets of the Grantor listed (debt that is
owed to such Grantor).

 

Grantor

   Loan    Debtor    Principal at 09/30/15      Interest at
09/30/15  

Sabre International Newco, Inc.

   Promissory
Note    Sabre Holdings
(Luxebourg)
S.á r.l.    USD$ 158,000,010         USD18,400,989   

A global note evidencing intercompany debt owed by a Grantor to a Grantor.

A global note evidencing intercompany debt owed by a Non-Loan Party to a
Grantor.

 

S-1-5



--------------------------------------------------------------------------------

SCHEDULE II

Commercial Tort Claims

The following list includes all commercial tort claims of each Grantor, with a
value in excess of $10,000,000 and for which such Grantor has filed a complaint
in a court of competent jurisdiction:

NONE

 

S-2-1



--------------------------------------------------------------------------------

EXHIBIT I

SUPPLEMENT NO. dated as of [    ] (this “Supplement”), to the Pledge and
Security Agreement dated as of November 9, 2015 (the “Security Agreement”) among
SABRE HOLDINGS CORPORATION (“Holdings”), SABRE GLBL INC. (the “Company”), the
Subsidiary Guarantors and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral
Agent for the Secured Parties.

A. Reference is made to the Indenture dated as of November 9, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
the Company, Holdings, the Subsidiary Guarantors and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee and as Collateral Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement
referred to therein.

C. Section 7.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Company may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Restricted Subsidiary (the “New Subsidiary”) is executing this
Supplement in accordance with the requirements of the Indenture to become a
Grantor under the Security Agreement.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.14 of the Security Agreement, the New
Subsidiary by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Grantor and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New
Subsidiary. The Security Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Bankruptcy Law and by general principles of
equity.

 

EXHIBIT I

1



--------------------------------------------------------------------------------

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of the location of
any and all Collateral of the New Subsidiary and (b) set forth under its
signature hereto is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
Schedule I shall be incorporated into, and after the date hereof be deemed part
of, the Perfection Certificate.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Supplement, the Security Agreement or the Indenture shall not
be affected or impaired thereby. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with the execution and delivery
of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Collateral Agent.

[Signatures on following page]

 

EXHIBIT I

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

  Name:   Title:

Jurisdiction of Formation:

Address Of Chief Executive Office:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

  Name:   Title:

 

EXHIBIT I

3



--------------------------------------------------------------------------------

SCHEDULE I

TO SUPPLEMENT NO. [    ] TO THE

SECURITY AGREEMENT

LOCATION OF COLLATERAL

 

Description    Location         

EQUITY INTERESTS

 

Issuer

   Number of
Certificate    Registered
Owner    Number and
Class of
Equity Interests    Percentage of
Equity Interests                                                               
                                

DEBT SECURITIES

 

Issuer

   Principal Amount    Date of Note    Maturity Date                           
                                            

 

EXHIBIT I

4



--------------------------------------------------------------------------------

EXHIBIT II

Form of Perfection Certificate



--------------------------------------------------------------------------------

FORM OF PERFECTION CERTIFICATE

Dated: [                    ]

Reference is made to (a) the Indenture dated as of November 9, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Indenture”), among
Sabre GLBL Inc. (f/k/a Sabre Inc.), a Delaware corporation (the “Company”),
Sabre Holdings Corporation, a Delaware corporation (“Holdings”), the Subsidiary
Guarantors party thereto and Wells Fargo Bank, National Association, as Trustee
and as Collateral Agent, and (b) the Pledge and Security Agreement dated as of
November 9, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Security Agreement”), among Holdings, the Company, the Subsidiary
Guarantors and the Collateral Agent. Capitalized terms used but not defined
herein have the meanings assigned in the Indenture or the Security Agreement, as
applicable.

The undersigned Authorized Officer of the Company and Holdings, hereby certifies
to the Collateral Agent and each other Secured Party as follows:

 

1. Names. (a) The exact legal name of Holdings, the Company, and each Subsidiary
Guarantor (each a “Grantor”), as such name appears in its respective
organizational documents, is as follows:

 

    

Exact Legal Name of Each Grantor

  

(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:

 

Grantor

  

Other Legal Name(s) in Past

5 Years

  

Date of Change1

     

(c) Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

 

1  Some prior names are due to other entities merging into the current Grantor.

 

1



--------------------------------------------------------------------------------

(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:

 

Grantor

  

Other Names

  

(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of organization of each Grantor that is a registered
organization:

 

    

Grantor

  

Organizational ID Number

     

(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:

 

    

Grantor

  

Federal Taxpayer ID Number

     

 

2. Current Locations. (a) the chief executive office of each Grantor is located
at the address set forth opposite its name below:

 

    

Grantor

  

Location

     

(b) The jurisdiction of organization of each Grantor that is a registered
organization is set forth opposite its name below:

 

    

Grantor

  

Jurisdiction

     

No Grantor has changed its jurisdiction of organization at any time in the past
four months.

 

2



--------------------------------------------------------------------------------

(c) Set forth below opposite the name of each Grantor are all the domestic
locations not identified above where such Grantor maintains any Equipment or
other tangible Collateral in excess of $100,000 fair market value in the
aggregate for such location:

 

    

Grantor

  

Property Address

  

County, State

        

(d) Set forth below is a list of all real property in excess of $1,000,000 fair
market value or $100,000 annual lease expenses held by each Grantor, whether
owned or leased, the name of the Grantor that owns or leases said property, and
the street address for each property:

 

    

Address

  

Owned/Leased

  

Entity

        

(e) Set forth below opposite the name of each Grantor are all the domestic
places of business of such Grantor not identified in paragraphs (a), (b),
(c) and (d) above:

 

    

Grantor

  

Property Address

  

County, State

                 

(f) Set forth below opposite the name of each Grantor are the names and
addresses of all United States Persons other than such Grantor that have
possession of any of the material Collateral consisting of instruments, chattel
paper, inventory or equipment of such Grantor in excess of $100,000 for each
such Person:

 

Grantor

  

Mailing Address

  

County

  

State

                 

 

3. No Unusual Transactions. Except as otherwise disclosed on Schedule 3 hereto,
all Accounts have been originated by the Grantors and all Inventory has been
acquired by the Grantors in the ordinary course of business from a person in the
business of selling goods of that kind.

 

4.

File Search Reports. File search reports have been obtained from (A) each
Uniform Commercial Code filing office (i) in each jurisdiction identified with
respect to such Grantor in Section 2 hereof with respect to each legal name
described in Section 1 and (ii) in each U.S. jurisdiction, to the extent known,
relating to the transactions disclosed on Schedule 3 with respect to each legal
name of the person or entity from which each Grantor purchased or otherwise
acquired any of the

 

3



--------------------------------------------------------------------------------

  Collateral, and (B) each filing office in respect of judgment and tax liens,
and such search reports reflect either (i) no liens against any of the
Collateral other than those permitted under the Credit Agreement or (ii) any
liens reported in such lien searches that are not permitted under the Credit
Agreement have subsequently been terminated or released prior to the date
hereof.

 

5. UCC Filings. Financing statements including the indications of the Collateral
hereto have been filed in the proper Uniform Commercial Code filing office in
the jurisdiction in which each Grantor is located and, to the extent any of the
Collateral is comprised of fixtures, in the proper local jurisdiction, in each
case as set forth with respect to such Grantor in Section 2 hereof.

 

6. Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above and the filings
described in Schedule 12(A) and Schedule 12(B), each filing and the filing
office in which such filing is made. No other filings, recordings or
registration are necessary to establish a legal, valid and perfected security
interest in favor of the Collateral Agent in the Article 9 Collateral, pursuant
to the Pledge and Security Agreement.

 

7. Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is
a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of each Grantor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 7 is each equity investment of Holdings, the Company or any
Grantor that represents 50% or more of the equity of the entity in which such
investment was made.

 

8. Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all (a) promissory notes, tangible chattel paper, electronic chattel paper and
other evidence of indebtedness (other than checks to be deposited in the
ordinary course of business and other than intercompany indebtedness) held by
Holdings, the Company and each Subsidiary that are required to be pledged under
the Security Agreement in excess of $5,000,000 in aggregate principal amount,
and (b) all intercompany notes between Holdings and each Subsidiary of Holdings
or each Subsidiary of Holdings and each other such Subsidiary that are required
to be pledged under the Security Agreement in excess of $25,000,000 in aggregate
principal amount.

 

9. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 9 is a
true and correct list of deposit accounts, brokerage accounts or securities
investment accounts maintained by each Grantor, including the name and address
of the depository institution, the type of account, and the account number.

 

10. Advances. Attached hereto as Schedule 10 is (a) a true and correct list of
all advances in respect of Indebtedness made by the Company to any Subsidiary of
the Company or made by any Subsidiary of the Company to the Company or to any
other Subsidiary of the Company in excess of $10,000,000 in aggregate principal
amount (other than those already identified on Schedule 8), which advances will
be on and after the date hereof evidenced by one or more intercompany notes
pledged to the Collateral Agent under the Security Agreement, and (b) a true and
correct list of all unpaid intercompany transfers of goods sold and delivered by
or to any Grantor in excess of $25,000,000 in the aggregate, except in each case
(a) and (b), those advances expected to be settled or paid within 60 days in the
normal course of business.

 

11.

Mortgage Filings. Attached hereto as Schedule 11 is a schedule setting forth,
with respect to any owned property listed in 2(d) above that is mortgaged,
(a) the exact name of the Person that owns such property as such name appears in
its Organization Document, (b) if different from the name identified pursuant to
clause (a), the exact name of the current record owner of such property

 

4



--------------------------------------------------------------------------------

  reflected in the records of the filing office for such property identified
pursuant to the following clause and (c) the filing office in which a Mortgage
with respect to such property must be filed or recorded in order for the
Collateral Agent to obtain a perfected security interest therein.

 

12. Intellectual Property. Attached hereto as Schedule 12(A) is a true and
correct list of all of each Grantor’s material U.S. patents, patent
applications, trademark registrations and applications for registration,
copyright registrations and applications for registration, and domain names
(collectively, the “Registered Intellectual Property”), filed with or subject to
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, in each case owned by a Grantor in its own name as of the
date hereof, indicating for each such item, as applicable, the application
and/or registration number, date and jurisdiction of filing and/or issuance, and
the identity of the current applicant or registered owner.

Attached hereto as Schedule 12(B) is a true and correct list of all of each
Grantor’s material Intellectual Property agreements (other than licenses of
commercially available off-the-shelf software) in which a Grantor is, as of the
date hereof, the exclusive licensee of any United States patent, patent
application, trademark registration or application for registration, copyright
registration or application for registration (collectively, the “Exclusive IP
Agreements”).

 

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and correct
list of commercial tort claims in excess of $10,000,000 held by any Grantor for
which a complaint has been filed in a court of competent jurisdiction, including
a brief description thereof.

 

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all Letters of Credit in excess of $10,000,000 issued in favor
of each Grantor, as beneficiary thereunder.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

SABRE GLBL INC. By:  

 

Name:   Rachel Gonzalez Its:   Chief Legal Officer SABRE HOLDINGS CORPORATION
By:  

 

Name:   Rachel Gonzalez Its:   Chief Legal Officer

 

6



--------------------------------------------------------------------------------

SCHEDULE 1

Changes in Identity or Corporate Structure Within Past Five Years

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 3

Assets Acquired Outside the Ordinary Course of Business in the Past 5 Years

 

Company or Assets

Acquired

 

Acquisition Date

 

Acquiring Party

   

 

S-2



--------------------------------------------------------------------------------

SCHEDULE 6

UCC Filings and Filing Offices

 

Jurisdiction

 

Grantors

 

Intellectual Property Filings and Filing Offices

 

Jurisdiction

 

Grantor4

 

 

4  All Grantors have executed or will execute the short-form IP Security
Agreements, as all Grantors are party to the main Security Agreement; however,
only those Grantors listed on this table have Patents, Trademarks or Copyrights
registered with the USPTO or UCSO as of the date of the Updated Perfection
Certificate.

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 7

Stock Ownership and Other Equity Interests

 

Grantor

   Interest Issued    Record and
Beneficial Owner    Percentage
Ownership    Shares
Pledged    Certificated               

 

S-4



--------------------------------------------------------------------------------

Equity Investments of 50% or More of Equity Interests of Issuer

 

Issuer

   Interest
Issued
(if not
stock)    Record and
Beneficial
Owner    Total Shares
Outstanding    Voting
or Non-
Voting
Interests?    Total Shares
Pledged    %age
Ownership    Certificated                     

Joint Ventures

 

Issuer

   Interest Issued    Record and Beneficial
Owner    Percentage
Ownership         

Other Equity Interests

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 8

Debt Instruments

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 9

Deposit Accounts

 

Depository

  

Address

  

ABA #

  

Account #

        

Securities Investment Accounts

 

Investment Bank

  

Address

  

Account #

     

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 10

Advances

 

S-8



--------------------------------------------------------------------------------

SCHEDULE 11

Mortgage Filings

 

Record Owner Pre-Closing

  

Record Owner Post-Closing

  

Property Address

  

Filing Jurisdictions

                 

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 12

Patents, Pending Patent Applications, Trademarks and Pending Trademark

Applications Intellectual Property

CONFIDENTIAL

A. UNITED STATES PATENTS AND PATENT APPLICATIONS

 

   

Title

  

Owner

  

(Application

Number) /

Patent

Number

  

(Filing Date) /

Issuance Date

          

 

S-10



--------------------------------------------------------------------------------

B. UNITED STATES TRADEMARKS AND TRADEMARK APPLICATIONS

 

No.

  

MARK

  

SERIAL

NO

  

REG NO

  

FILE DT

  

REG DT

  

OWNER

                 

 

S-11



--------------------------------------------------------------------------------

C. DOMAIN NAMES

 

DOMAIN NAME    REGISTRANT [Entity]   

 

S-12



--------------------------------------------------------------------------------

D. UNITED STATES REGISTERED COPYRIGHTS

 

No.

  

COPYRIGHT

  

REG NO

  

REG DATE

  

OWNER

           

Schedule 12B – Exclusive IP Agreements

 

S-13



--------------------------------------------------------------------------------

SCHEDULE 13

Commercial Tort Claims

 

S-14



--------------------------------------------------------------------------------

SCHEDULE 14

Letter-of-Credit Rights

 

Issuer

   Beneficiary    Amount    Issue Date    Expiry Date                        

 

S-15



--------------------------------------------------------------------------------

EXHIBIT III

Form of Patent Security Agreement



--------------------------------------------------------------------------------

FORM OF PATENT SECURITY AGREEMENT

(SHORT-FORM)

PATENT SECURITY AGREEMENT (this “Agreement”), dated as of
[                    ], among SABRE HOLDINGS CORPORATION (“Holdings”), SABRE
GLBL INC. (the “Company”), the Subsidiary Guarantors (each of the foregoing,
including the Company, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent for the Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 9,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among Holdings, the Borrower, the Subsidiary Guarantors
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent. Accordingly,
the parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Indenture also apply to this
Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to and in accordance with the Security Agreement, did and hereby does
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title and interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Patent Collateral”):

All letters Patent of the United States or the equivalent thereof in any other
country, all registrations and recordings thereof, and all applications for
letters Patent of the United States or the equivalent thereof in any other
country in or to which any Grantor now or hereafter has any right, title or
interest therein, including registrations, recordings and pending applications
in the USPTO or any similar offices in any other country, and all reissues,
continuations, divisions, continuations-in-part, renewals, improvements or
extensions thereof.

Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Obligations. This Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically released upon
termination of the Security Agreement or release of such Grantor’s obligations
thereunder. The Collateral Agent shall, in connection with any termination or
release herein or under the Security Agreement, execute and deliver to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Patent Collateral acquired under this Agreement.
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Patent Collateral.

 

1



--------------------------------------------------------------------------------

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Patent Collateral are
more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

Section 5. Representations and Warranties. Holdings and the Company jointly and
severally represent and warrant, as to themselves and the other Grantors, to the
Collateral Agent and the Secured Parties, that a true and correct list of all of
the existing material Patent Collateral consisting of Patent registrations or
applications registered or filed with the USPTO owned by the Grantor, in whole
or in part, is collectively set forth in Schedule I.

Section 6. Miscellaneous. The provisions of Article VII of the Security
Agreement are hereby incorporated by reference.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SABRE HOLDINGS CORPORATION, as Holdings By:  

 

  Name:   Christopher M. Nester   Title:   Treasurer SABRE GLBL INC., as the
Company By:  

 

  Name:   Christopher M. Nester   Title:   Treasurer AS SUBSIDIARY GUARANTOR:
[SUBSIDIARY GUARANTOR] By:  

 

  Name:     Title:  

[Signature Page to Patent Security Agreement Short Form]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Name:     Title:  

[Signature Page to Patent Security Agreement Short Form]



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Patent Collateral

 

   

Title

  

Owner

  

(Application

Number) /

Patent Number

  

(Filing Date) /

Issuance Date

          



--------------------------------------------------------------------------------

EXHIBIT IV

Form of Trademark Security Agreement



--------------------------------------------------------------------------------

FORM OF TRADEMARK SECURITY AGREEMENT

(SHORT-FORM)

TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
[                    ], among SABRE HOLDINGS CORPORATION (“Holdings”), SABRE
GLBL INC. (the “Company”), the Subsidiary Guarantors (each of the foregoing,
including the Company, a “Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent for the Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 9,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among Holdings, the Company, the Subsidiary Guarantors
and Wells Fargo Bank, National Association as Collateral Agent. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Indenture also apply to this
Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to and in accordance with the Security Agreement, did and hereby does
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title and interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Trademark Collateral”); provided that no security interest shall attach to any
such Trademark Collateral if and for so long as the grant of such security
interest would result in the abandonment, invalidation, unenforceability or
termination of such Trademark Collateral; and provided further that such
security interest shall attach immediately at such time as the condition causing
such abandonment, invalidation, unenforceability or termination shall be
remedied:

(a) all trademarks, service marks, trade names, corporate names, trade dress,
logos, designs, fictitious business names, other source or business identifiers,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the USPTO or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof, as
well as any unregistered trademarks and service marks used by a Grantor, and
(b) all goodwill connected with the use of and symbolized thereby.

It is the intent of the parties that this Agreement grants a security interest
in the Trademark Collateral and is not intended to be, and shall not be deemed
to be, an assignment of the Trademark Collateral.

Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Obligations. This Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically released upon
termination of the Security Agreement or release of such Grantor’s obligations
thereunder. The Collateral Agent shall, in connection with any termination or
release herein or under the Security Agreement, execute and deliver to any
Grantor as such Grantor may request, an instrument in writing

 

1



--------------------------------------------------------------------------------

releasing the security interest in the Trademark Collateral acquired under this
Agreement. Additionally, upon such satisfactory performance or payment, the
Collateral Agent shall reasonably cooperate with any efforts made by a Grantor
to make of record or otherwise confirm such satisfaction including, but not
limited to, the release and/or termination of this Agreement and any security
interest in, to or under the Trademark Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Trademark Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

Section 5. Representations and Warranties. Holdings and the Company jointly and
severally represent and warrant, as to themselves and the other Grantors, to the
Collateral Agent and the Secured Parties, that a true and correct list of all of
the existing material Trademark Collateral consisting of Trademark registrations
or applications registered or filed with the USPTO owned by the Grantor, in
whole or in part, is set forth in Schedule I.

Section 6. Miscellaneous. The provisions of Article VII of the Security
Agreement are hereby incorporated by reference.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SABRE HOLDINGS CORPORATION, as Holdings By:  

 

  Name:   Title: SABRE GLBL INC., as the Company By:  

 

  Name:   Title:

AS SUBSIDIARY GUARANTOR:

 

[SUBSIDIARY GUARANTOR]

By:  

 

  Name:   Title:

[Signature Page to Trademark Security Agreement Short Form]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Trademark Security Agreement Short Form]



--------------------------------------------------------------------------------

Schedule I to

Trademark Security Agreement (Short-Form)

UNITED STATES Trademarks, Service Marks and Trademark Applications

 

   

Title

  

Owner

  

(Application

Number) /

Patent Number

  

(Filing Date) /

Issuance Date

          



--------------------------------------------------------------------------------

EXHIBIT V

Form of Copyright Security Agreement



--------------------------------------------------------------------------------

FORM OF COPYRIGHT SECURITY AGREEMENT

(SHORT-FORM)

COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of [                ],
among SABRE HOLDINGS CORPORATION (“Holdings”), SABRE GLBL INC. (the “Company”),
the Subsidiary Guarantors (each of the foregoing, including the Company, a
“Grantor”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent for
the Secured Parties (as defined below).

Reference is made to the Pledge and Security Agreement dated as of November 9,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Security Agreement”), among Holdings, the Company, the Subsidiary Guarantors
and WELLS FARGO BANK, NATIONAL ASSOCIATION as Collateral Agent. Accordingly, the
parties hereto agree as follows:

Section 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Security Agreement. The rules
of construction specified in Article I of the Indenture also apply to this
Agreement.

Section 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, each Grantor,
pursuant to and in accordance with the Security Agreement, did and hereby does
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, a security interest in, all right, title and interest in or
to any and all of the following assets and properties now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Copyright Collateral”):

(a) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the USCO.

Section 3. Termination. This Agreement is made to secure the satisfactory
performance and payment of the Obligations. This Agreement and the security
interest granted hereby shall terminate with respect to all of a Grantor’s
Obligations and any Lien arising therefrom shall be automatically released upon
termination of the Security Agreement or release of such Grantor’s obligations
thereunder. The Collateral Agent shall, in connection with any termination or
release herein or under the Security Agreement, execute and deliver to any
Grantor as such Grantor may request, an instrument in writing releasing the
security interest in the Copyright Collateral acquired under this Agreement.
Additionally, upon such satisfactory performance or payment, the Collateral
Agent shall reasonably cooperate with any efforts made by a Grantor to make of
record or otherwise confirm such satisfaction including, but not limited to, the
release and/or termination of this Agreement and any security interest in, to or
under the Copyright Collateral.

Section 4. Supplement to the Security Agreement. The security interests granted
to the Collateral Agent herein are granted in furtherance, and not in limitation
of, the security interests granted to the Collateral Agent pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Collateral Agent with respect to the Copyright Collateral
are more fully set forth in the Security Agreement, the terms and provisions of
which are hereby incorporated herein by reference as if fully set forth herein.
In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.

 

1



--------------------------------------------------------------------------------

Section 5. Representations and Warranties. Holdings and the Company jointly and
severally represent and warrant, as to themselves and the other Grantors, to the
Collateral Agent and the Secured Parties, that a true and correct list of all of
the existing material Copyright Collateral consisting of Copyright registrations
or applications registered or filed with the USCO owned by the Grantor, in whole
or in part, is collectively set forth in Schedule I.

Section 6. Miscellaneous. The provisions of Article VII of the Security
Agreement are hereby incorporated by reference.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES,
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

SABRE HOLDINGS CORPORATION, as Holdings By:  

 

  Name:   Title: SABRE GLBL INC., as the Company By:  

 

  Name:   Title:

AS SUBSIDIARY GUARANTOR:

 

[SUBSIDIARY GUARANTOR]

By:  

 

  Name:   Title:

[Signature Page to Copyright Security Agreement Short Form]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

  Name:   Title:

[Signature Page to Copyright Security Agreement Short Form]



--------------------------------------------------------------------------------

Schedule I

Short Particulars of U.S. Copyright Collateral

 

No.

  

COPYRIGHT

  

REG NO

  

REG DATE

  

OWNER

           